Citation Nr: 0719533	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for low back disability 
with some left leg nerve involvement, currently evaluated as 
10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from June 1985 until July 
1987.

During the December 2006 hearing, the veteran stated that he 
has received ongoing treatment at the Jackson VAMC.  These 
records have not been associated with the claim's file.  
Additionally, during the hearing, the veteran stated that his 
back disability has gotten worse since his last VA 
examination.  Therefore, the issue must be remanded in order 
to obtain the missing VA medical records as well as a VA 
examination.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO should request the veteran's medical 
records from the Jackson VAMC. 

2.  Schedule the veteran for orthopedic/neurology 
examinations in order to determine the nature and 
severity of the service connected low back 
disability.  The claims folder and a copy of this 
remand must be made available to the examiner 
prior to the examination for review.  The examiner 
should describe for the record whether the veteran 
has any weakened movement, excess fatigability, 
pain with use, or incoordination present.  If 
feasible, these determinations should be portrayed 
in terms of the degree of additional range of 
motion loss.  If such a determination is not 
feasible, this should be stated for the record and 
the reasons provided.  Additional limitation of 
motion during flare-ups and following repetitive 
use should also be noted.  If chronic neurologic 
manifestations of the service connected low back 
disability are present, the examiner should be 
requested to specify any and all neurologic 
symptoms (e.g., sciatica, neuritis, neuralgia, 
sensory loss, sphincter, and bladder dysfunction, 
etc.) with reference to the nerve(s) affected 
(e.g., sciatic nerve).  

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




